DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Referring to claims 1, 12, and 17, and consequently claims 2-11, 13-16, and 18-23, the specification as filed was not found to provide support for “configuring at least one of the multiple storage systems within the enterprise based at least in part on the one or more identified storage system anomalies, wherein configuring comprises modifying capacity of the at least one storage system”. Applicant points to portions of the specification at pages 8, 9, 10, and 12, where configuration data can include capacity, the concept of capacity itself is described, it is described that configuration changes can be related to anomalies, and where a generic configuration can be automatically changed in some way in response to anomalies. However, nowhere described is what is now claimed, where capacity, specifically, is modified in response to an identified anomaly. For example, looking to page 12 where the system may be configured automatically, Applicant would like this to be read as adjusting the related configuration in some way (it is not, just that some configuration, not necessarily related, is adjusted), but even then, how? Assuming the related configuration in question is one of capacity, why must the configuration change then be “modification” of the capacity? And what would “modification” in this situation entail? Why couldn’t a configuration change be a restart or threshold change or migration or write limit or any thing else that may or may not be directly related to whatever anomaly, in whatever “configuration” sense? Nothing as specific as finding a specific configuration changed linked to an anomaly and then adjusting that specific configuration is described. At best, it is left as an exercise to the reader to determine how a system may be configured automatically in response to anomalies. 
Further, reading the independent claim as a whole, one may infer that every situation where this claim would be apply would require the identification of at least one capacity anomaly, thereby requiring capacity modification. If not, then it is unclear why modification of capacity, which was not claimed previously or subsequently, is the required configuration change for one or more identified anomalies. Or are capacity modifications somehow applicable to more than just capacity related anomalies? The specification is silent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, 10-13, 15-18, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over US20170070414 to Bell et al. in view of US20030191909 to Asano et al.

Referring to claim 1, Bell discloses a computer-implemented method comprising: 	processing, via one or more machine learning techniques pertaining to at least one time series decomposition function (See for example from paragraph 33, “machine learning”.), a first set of historical time series data derived from multiple systems within an enterprise, wherein the first set of historical time series data encompasses a first temporal period; generating, based at least in part on the processed first set of historical time series data, one or more pairs of upper bounds and lower bounds directed to one or more system metrics, wherein each upper bound and lower bound pair defines a range for a given one of the system metrics over the first temporal period; identifying one or more system anomalies attributed to one or more of the multiple systems within the enterprise by comparing a second set of historical time series data derived from the one or more systems against the one or more pairs of upper bounds and lower bounds, wherein the second set of historical time series data encompasses a second temporal period that is different than the first temporal period (Paragraph 4, 5, “  Various embodiments and examples described herein provide an event analysis system that monitors data streams received from other systems to detect whether an event has occurred that may potentially result in such systems' experiencing downtime or degradation of system performance. Still further, the event analysis system can provide visualizations (e.g., a user interface) to enable a user of the system to determine which system(s) or metric(s) of a system depend on each other. The user can interact with the user interface to identify which system(s) or metric(s) have been affected as a result of a system's performance degradation. An event analysis system receives a data stream of events of a variety of event types to identify outliers for each type of event. As described herein, an outlier can refer to a measured amount or a metric that exceeds an upper threshold value or that fails to meet a lower threshold value. To identify outliers, the event analysis system determines one or more alert threshold values for an evaluated time for each of the event types from historical event data. The alert threshold values indicate threshold values at which event data exceeds a range of expected, or “normal” results. The alert threshold values for a given event type are determined from prior data for that event type. The data for an event type may be stored as a window or “tile” of data representing a segment of time. For example, each fifteen minutes may be stored as a data tile, summarizing the data values during that fifteen minutes and indicating the frequency that the event type occurred. To determine the alert threshold value, the event analysis system selects a set of data tiles for time windows on prior days or weeks to determine data tiles that reflect the particular changes in the data stream that may reoccur on similar times of day or by the same day of the week. A set of summary statistics of each time window (which may include several data tiles) is generated and a trend of the event data from the summary statistics is used to generate the alert threshold values. In addition, the alert threshold values may also account for shorter-term trends prior to the evaluated time to provide short-term fluctuation to the alert threshold values.”);	prioritizing, via one or more machine learning techniques pertaining to at least one weighting function (Paragraphs 45, “The positive and negative scalars a.sub.+and a_, may be selected to adjust the sensitivity of the alert levels. The scalars may be selected by an operator of the event analysis system 100, or may be automatically learned by a machine learning module based on whether the outliers are over or under inclusive.” Paragraph 51, “In a further example, the annotation data may also be used to determine an annotation term for the alert threshold value. When annotation data is associated with an event type at the evaluated time, the annotation data may be used to adjust the thresholds higher or lower based on the prior behavior of the event data when similar annotations have occurred. To determine the expected adjustment based on annotations, a machine learning model may analyze previous annotations of the same type to predict the impact of the annotation on the affected event data.”) “at least a portion of” the one or more identified system anomalies, wherein prioritizing comprises: generating, using the one or more machine learning techniques pertaining to at least one weighting function, one or more weight values for the one or more identified system anomalies, wherein each weight value corresponds to a level of significance to the one or more systems; and prioritizing the “ta least a portion” of the one or more identified system anomalies based at least in part on the one or more weight values; and  outputting, in accordance with the prioritization, at least a portion of the one or more identified system anomalies to at least one user within the enterprise (Paragraphs 6, 7, “Using the alert threshold values, a set of subject events is compared against the alert threshold values to determine an alert level for the event type. The alert level identifies whether the event data for the event is within a normal range for the event type based on the alert threshold values, or whether the event data is above or below a normal range. The alert levels may be analyzed to determine whether to alert an operator to outliers in the event data, particularly when those outliers may represent a system outage or other severe problem. To analyze the separate events, the alert levels are analyzed to determine a system health score. The system health score summarizes the alert levels from the various events, and may increase the weight of alert levels for events that are highly correlated with other events, and when the highly-correlated events also show an alert. The system health score may be compared against a notification threshold to determine whether to alert an operator to the status of the system. In one embodiment, the threshold is adjusted based on asynchronous actions that may affect the events, which may increase or decrease the notification threshold. For example, known updates to the system's software may decrease the notification threshold to increase the sensitivity to outliers and ensure there were no problems with the software update. Using the identified alert levels for the variety of event types, a display is generated to indicate the alert levels for the various event types, indicating for each event type whether it is above or below the threshold by a glance. In the display, the event types are clustered according to the correlation between the event data for the event types. When the correlation exceeds a threshold, a link may be generated between the event types to indicate a correlation to a user viewing the display. The event types and the related alert levels are displayed to the user along with the generated link. This permits a user to determine at a glance what event types are outliers from the data and permit investigation of the related event types to investigate possible sources of the outlying data.”); 
	wherein the method is performed by at least one processing device comprising a processor coupled to a memory (Paragraph 83, 84, “Any of the steps, operations, or processes described herein may be performed or implemented with one or more hardware or software modules, alone or in combination with other devices. In one embodiment, a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described. Embodiments of the invention may also relate to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, and/or it may comprise a general-purpose computing device selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions, which may be coupled to a computer system bus. Furthermore, any computing systems referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability.”).
	Although Bell does not specifically disclose the multiple systems (and their anomalies) may be storage systems such that the method comprises configuring at least one of the multiple storage systems within the enterprise based at least in part on the one or more identified storage system anomalies, wherein configuring comprises modifying capacity of the at least one storage system, this is known in the art. An example of this is shown by Asano, from paragraphs 11-13, “In accordance with one embodiment of the present invention, a storage itself monitors the usage status of an area used by a computer, monitors and retains read/write positions in the storage based on I/O data information from the computer, and thereby obtains the usage status of the area used by the computer. In accordance with an embodiment of the present invention, in a computer system having one or more computers and one or more storages connected to those computers, the storage has a device that obtains information concerning an area of the storage that each computer uses, a device that obtains information concerning the capacity of the area within its area that each computer uses to actually store data, and a device for the storage to notify the computer or the computer user of the status of the area. In addition, the storage also may have a device to create new areas within the storage when the used capacity of the area increases; a device to notify, after creating new areas, the user who will use the newly created areas of the fact that new areas have been created; and a device to notify, when the areas available for creating new areas within the storage decrease as a result of an increase in the areas created, the user who administers the storage of the necessity of a new disk device within the storage in order to be able to create new areas.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a storage system in response to usage because, as shown by Asano from paragraph 14, “By providing the storage with the devices described above, the need is eliminated for the computer itself to have a function to utilize and manage the storage and any load on the computer used by the user uses can also be eliminated, according to the present invention. For the administrator of the storage, the only actual device that he or she has to manage is the storage, which allows him or her to manage intensively the usage status of the storage, which in turn reduces management costs.”

Referring to claim 2, Bell and Asano discloses forecasting the one or more pairs of upper bounds and lower bounds for a third temporal period that is subsequent in time to the first temporal period and the second temporal period (Bell, paragraph 64, The alert threshold values may be generated by the threshold modeling module 205 for each of the event types. In addition, threshold modeling module 205 may generate the alert threshold values periodically for continuous comparison of the event data to the alert threshold values. As the alert threshold values are based on the seasonally-adjusted data and individual to each event, the alert threshold values may be generated for each event type independently and can be parallelized by the event analysis system 100, and can at least in part be calculated in advance of the evaluated time.”).

Referring to claim 3, Bell and Asano discloses identifying one or more storage  system anomalies attributed to one or more of the multiple storage systems within the enterprise in real-time by comparing a set of real-time time series data derived from the one or more systems against the one or more forecasted pairs of upper bounds and lower bounds (Bell, paragraph 66, “In some examples, the outlier alert module 210 monitors received event data for an event and determines whether the event data constitutes an outlier by comparing the event data to the alert threshold values of the event. Depending on implementation, the outlier alert module 210 can compare the received event data periodically (e.g., every second, every two seconds, etc.) or each time the event data is received. When the event data exceeds or falls below an alert threshold value, the outlier alert module 210 identifies an alert level associated with the event value and may store the alert level in the alert level data 240. As an addition or an alternative, the outlier alert module 210 can trigger the alert notification module 225 to generate and transmit a notification to one or more operators designated to receive notifications about the particular event or event type. In some embodiments, the alert level is a Boolean value (i.e., the value is an outlier or is not an outlier), while in other embodiments the alert level indicates a positive or negative outlier relative to the prediction, and may also indicate a severity of the outlier.”).

Referring to claim 5, Bell and Asano discloses the one or more machine 10learning techniques pertaining to at least one time series decomposition function are configured to isolate, from the first set of historical time series data, seasonality values, trend values, and error components (Bell, paragraph 52-61, “In one embodiment, a set of alert threshold values for an individual event type is calculated based on Equation 2: T.sub.±(t)=P.sub.s(t)+α.sub.±(P.sub.hf(t)+P.sub.r(t)+P.sub.A(t)+ε)   Equation 2 in which: [0053] t is the time for which the event threshold value is being determined; [0054] T.sub.±(t) represents an upper alert threshold value T.sub.+(t) and a lower alert threshold value T.sub.−(t); [0055] T.sub.|(t) is determined by evaluating Equation 1 using a positive scalar α.sub.|, which is greater than 0; [0056] T.sub.−(t) is determined by evaluating Equation 1 using a negative scalar α.sub.−, which is lower than 0; [0057] P.sub.s(t) is a predicted value of the event type at time t using the seasonally-adjusted windows; [0058] P.sub.hf(t) is a predicted value of the event type at time t using the high-frequency event data set; [0059] P.sub.r(t) is a predicted value of the event type at time t using the recent trend for the event data; [0060] P.sub.A(t) is a predicted value of the event type at time t using the annotation data; and [0061] ε is an error term.”).

Referring to claim 6, Bell and Asano discloses generating the one or more 15pairs of upper bounds and lower bounds comprises combining the seasonality values, trend values, and error components (Bell, paragraph 52-61, “In one embodiment, a set of alert threshold values for an individual event type is calculated based on Equation 2: T.sub.±(t)=P.sub.s(t)+α.sub.±(P.sub.hf(t)+P.sub.r(t)+P.sub.A(t)+ε)   Equation 2 in which: [0053] t is the time for which the event threshold value is being determined; [0054] T.sub.±(t) represents an upper alert threshold value T.sub.+(t) and a lower alert threshold value T.sub.−(t); [0055] T.sub.|(t) is determined by evaluating Equation 1 using a positive scalar α.sub.|, which is greater than 0; [0056] T.sub.−(t) is determined by evaluating Equation 1 using a negative scalar α.sub.−, which is lower than 0; [0057] P.sub.s(t) is a predicted value of the event type at time t using the seasonally-adjusted windows; [0058] P.sub.hf(t) is a predicted value of the event type at time t using the high-frequency event data set; [0059] P.sub.r(t) is a predicted value of the event type at time t using the recent trend for the event data; [0060] P.sub.A(t) is a predicted value of the event type at time t using the annotation data; and [0061] ε is an error term.”).

Referring to claim 7, Bell and Asano discloses the one or more machine learning techniques pertaining to at least one weighting function are configured:  20to calculate an area value for each of the one or more identified storage system anomalies; and to generate a weight value for each calculated area value (Bell, paragraph 71, 72, Using the system health score, the alert notification module 225 may determine whether to generate an alert for an operator of the system to review and optionally correct the monitored systems 110. To determine whether to generate an alert, the alert notification module 225 monitors the system health score and determines when the system health score warrants notifying a user. In various embodiments, the system health score is further processed to determine whether to notify a user. As further described below, this processing may include determining the system health score over time (e.g., to determine whether it reflects a momentary spike in values or a more persistent problem) and determining whether the system health is attributable to an annotation, rather than a system outage or other unexpected problem. In one embodiment, when the system health score exceeds a notification threshold, the alert notification module 225 monitors to the system health score to determine whether the system health score exceeds the notification threshold for a specified length of time. That is, the alert notification module 225 may ensure that the system health score has remains high, and is not a momentary problem that resolves itself. This length of time may be five, ten, fifteen minutes, or more, depending on the configuration.”).

Referring to claim 8, Bell and Asano discloses processing the first set of historical time series data comprises implementing one or more data cleaning techniques (Bell, paragraph 27, “FIG. 3 shows a data processing illustration for generating an alert value threshold for a type of event data according to one embodiment. This processing may be performed by the threshold modeling module 205 according to one example. The threshold modeling module 205 retrieves the event data 300 and processes the event data 300 to identify a set of data tiles 310 for the event data. As the historical data for a given event may have a relatively high variance from one update period to another, a data tile groups several update periods to provide, from one data tile to another, smoothing of the event data. Thus, a data tile 310, as referred to herein, represents summarizes a group of event data for several contiguous update periods of the event type. For example, an event that has an update period of a minute (i.e., the event data is updated each minute as described above by the event intake module 200) may be summarized by a fifteen minute data tile. In this example, each time segment of fifteen minutes may be stored as a data tile, summarizing the data values during that fifteen minutes and indicating the frequency that the event type occurred. As shown in this example, the data tiles 310 include each fifteen minutes of event data, such as 11:30-11:45, 11:45-12:00, 12:00-12:15, and so forth. By using the data tiles for aggregated data, particularly for relatively less recent event data, a larger amount of event data can be more easily processed and summarized and used to predict trends of the event data while maintaining some granularity.”).

Referring to claim 10, Bell and Asano discloses identifying the one or more storage system anomalies comprises determining that one or more portions of the second set of historical time series data exceeds a given one of the upper bound and lower bound pairs (Bell, paragraph 4, 5, “  Various embodiments and examples described herein provide an event analysis system that monitors data streams received from other systems to detect whether an event has occurred that may potentially result in such systems' experiencing downtime or degradation of system performance. Still further, the event analysis system can provide visualizations (e.g., a user interface) to enable a user of the system to determine which system(s) or metric(s) of a system depend on each other. The user can interact with the user interface to identify which system(s) or metric(s) have been affected as a result of a system's performance degradation. An event analysis system receives a data stream of events of a variety of event types to identify outliers for each type of event. As described herein, an outlier can refer to a measured amount or a metric that exceeds an upper threshold value or that fails to meet a lower threshold value. To identify outliers, the event analysis system determines one or more alert threshold values for an evaluated time for each of the event types from historical event data. The alert threshold values indicate threshold values at which event data exceeds a range of expected, or “normal” results. The alert threshold values for a given event type are determined from prior data for that event type. The data for an event type may be stored as a window or “tile” of data representing a segment of time. For example, each fifteen minutes may be stored as a data tile, summarizing the data values during that fifteen minutes and indicating the frequency that the event type occurred. To determine the alert threshold value, the event analysis system selects a set of data tiles for time windows on prior days or weeks to determine data tiles that reflect the particular changes in the data stream that may reoccur on similar times of day or by the same day of the week. A set of summary statistics of each time window (which may include several data tiles) is generated and a trend of the event data from the summary statistics is used to generate the alert threshold values. In addition, the alert threshold values may also account for shorter-term trends prior to the evaluated time to provide short-term fluctuation to the alert threshold values.”).

Referring to claim 11, Bell and Asano discloses the first set of historical time series data and the second set of historical time series data comprise data related to storage system data (Bell, paragraph 16, 17, “Monitored systems 110 provide streams of event data to the event analysis system 100 and are typically computing devices that report data regarding actions or status of the monitored system. The events generated by the monitored systems 110 can include asynchronously-generated events (e.g., those that occur on a user action), and may include reporting monitored data that is polled at specified time periods, such as CPU or memory utilization levels that are monitored and reported at a particular frequency. According to some examples, such an event analysis system 100 and/or the monitored systems 110 can be a part of or can collectively correspond to an on-demand service arrangement system, such as a transport arrangement system. The monitored systems 110 can include systems for performing various services for the transport arrangement system (including back-end (server-side) systems and front-end (client-side) systems), such as applications operating on provider devices and/or client devices, a real-time system that communicates with client devices, a request processing system to receive requests for transports from clients (e.g., riders) operating client devices, a vehicle or provider selection system identifies a provider (e.g., a driver) to provide transport services for requesting clients, a fare calculation system to determine the fare for individual transport services based on data received from provider or vehicle devices, a payment processing system to authorize payments associated with client accounts, etc. The event analysis system 100 can be operated by administrative users of the transport arrangement system to monitor the health (e.g., the condition) of the individual systems 110 and/or the transport arrangement system as a whole.” Wherein such data is “related” to a storage system and/or its data.).

Referring to claim 12, 13, 15, 16, 17, 18, and 20-23, see rejection of claims 1, 2, 3, 5-8, 10, and 11 above.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell and Asano as applied to claim 8 above, and further in view of US 20190384662 to Bonnell.

Referring to claim 9, Bell and Asano do not specifically disclose the one or more data cleaning techniques comprise one or more interpolation functions, interpolation is very well known in the art. An example of this is shown by Bonnell, from paragraph 28, “The metric data 201 includes metric measurements collected from a single application instance. The metrics include HTTP requests, memory usage, disk I/O and CPU load each with measurements collected at times 1-10. The time instances 1-10 also represent the boundaries of slices or segments to be used for generating tiles. The tile generator 206 may be configured with a segment size of 5 seconds and divide the metric data 201 accordingly beginning from time 1, resulting in 5-second slices from times 1-2, 2-3, 3-4, etc. In some instances, measurements for each of the metrics may not have been sampled or collected at times corresponding to the slice boundaries. The CPU load metric, for example, may have been measured at a time of 1 minute and 10 seconds, and the memory usage may have been measured at a time of 1 minute and 11 seconds. The tile generator 206 may shift the measurements so that the measurements align at the slices boundaries at time instances 1-10. Additionally, measurements may be collected at different frequencies, such as every 10 seconds for disk I/O versus every 20 seconds for HTTP requests. If a slice size is selected to be 10 seconds, the tile generator 206 may use interpolation on the disk I/O measurements to determine metric values at 10 second intervals between each of the 20 second measurements for the disk I/O metric.” It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to interpolate because, as shown by Bonnell, this allows values to be determined in tiles with values that are gathered at different frequencies, which in particular describes the environment in which Bell (see for example paragraphs 2-6).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To the extent that Applicant does challenge the previous grounds, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See notice of references cited.
US7028158, see summary.
US20050259683, see paragraph 35.
US20190034102, see paragraph 50, 78.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656. The examiner can normally be reached weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL CHU/               Primary Examiner, Art Unit 2114